EXHIBIT 6.4 NOTICE OF INTENT TO HOLD THE HR#1-6 LODE MINING CLAIMS, FILED WITH THE BUREAU OF LAND MANAGEMENT ON AUGUST 15, 2007 Leroy Halterman 802 Piedra Vista NE Albuquerque, New Mexico 87123 Bureau of Land Management New Mexico State Office 1474 Rodeo Road Santa Fe, New Mexico87502 FAX #(505) 438-7456 Atn: Claims Recording Department RE : NOTICE OF INTENT TO HOLD AND PAYMENT OF MAINTANCE FEES HR #1-6, LODE MINING CLAIMS The undersigned wishes to hold the claims listed below and pay the $125 per claim for a total of $750 for the 2007-2aintenance Fees by credit card.You may contact me for the required credit card information at (505) 235-4467. Claim Name Location BLM Serial No. HR #1 Section 27 T26S R13W MMC 170584 HR #2 Section 27 T26S R13W MMC 170585 HR #3 Section 27 T26S R13W MMC 170586 HR #4 Section 27 T26S R13W MMC 170587 HR #5 Section 27 T26S R13W MMC 170588 HR #6 Section 27 T26S R13W MMC 170589 Dated this 15th Day of August, 2007 /s/ Leroy Halterman Leroy Halterman Agent, Homeland Resources
